



EXHIBIT 10.3


FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT
FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT (this “Fifth Amendment”),
dated as of April 12, 2019, among PIPELINE CYNERGY HOLDINGS, LLC, a Delaware
limited liability company (“PCH”), PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC,
a Delaware limited liability company (“Priority Institutional”), PRIORITY
PAYMENT SYSTEMS HOLDINGS LLC, a Georgia limited liability company (“PPSH” or the
“Borrower Representative”, and, together with PCH and Priority Institutional,
the “Borrowers, and each individually, a “Borrower”), PRIORITY HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), as a Guarantor, the other
Guarantors party hereto, each of the Lenders party hereto and SUNTRUST BANK, as
administrative agent under the Credit Agreement referred to below (in such
capacity, the “Administrative Agent”). All capitalized terms used herein
(including in this preamble) and not otherwise defined herein shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.
PRELIMINARY STATEMENTS
WHEREAS, the Borrowers have entered into that certain Credit and Guaranty
Agreement, dated as of January 3, 2017, among the Borrowers, Holdings, the other
Guarantors party thereto from time to time, the lenders party thereto from time
to time (collectively, the “Lenders” and each individually, a “Lender”),
SunTrust Bank, as Administrative Agent, an Issuing Bank, Swing Line Lender and
Collateral Agent (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time to, but not including, the date
hereof, the “Credit Agreement”);
WHEREAS, pursuant to Section 10.05(a) of the Credit Agreement, the parties
hereto have agreed, subject to the satisfaction of the conditions precedent to
effectiveness set forth in Section 5 hereof, to amend certain terms of the
Credit Agreement as hereinafter provided;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed that:
SECTION 1.RULES OF CONSTRUCTION. The rules of construction specified in Section
1.03 of the Credit Agreement shall apply to this Fifth Amendment, including the
terms defined in the preamble and recitals hereto.
SECTION 2.    AMENDMENTS TO CREDIT AGREEMENT. Subject to the satisfaction (or
waiver in writing by each Requisite Lender and the Administrative Agent) of the
conditions set forth in Section 5 hereof, in accordance with Section 10.05 of
the Credit Agreement, the Credit Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding in the
appropriate alphabetical order the following new definitions:
“Fifth Amendment” means that Fifth Amendment to the Credit and Guaranty
Agreement, dated as of April 12, 2019, among the Borrowers, Holdings, the other
Guarantors party thereto, each Lender party thereto and the Administrative
Agent.
“Fifth Amendment Effective Date” has the meaning specified in the Fifth
Amendment.
(b)    Section 1.01 of the Credit Agreement is hereby amended by (i) replacing
clause (c) to the definition of “Available Amount” in its entirety with the
following:
“(c)    an amount determined on a cumulative basis equal to the net proceeds
from the issuance of, and any Cash contributed in respect of, Holdings’ (or any
direct or indirect parent of Holdings) or any Borrower’s Permitted Stock
Issuance after the Closing Date and, with respect to any Permitted Stock
Issuance of Holdings (or any direct or indirect parent of Holdings), which net
proceeds and Cash are in turn contributed to any Borrower in Cash in respect of
such Borrower’s common equity (other than (i) any Specified Equity
Contributions, (ii) Disqualified Capital Stock, (iii) any Permitted Stock
Issuances pursuant to the definitions of “Consolidated Capital Expenditures” and
“Permitted Joint Venture Investment”, Section 6.07(m) and Section 6.07(s) or
(iv) any amount previously applied for a purpose other than a Permitted
Available Amount Usage); plus”;
(ii)    replacing the definition of “Change of Control” in its entirety with the
following:
““Change of Control” means, at any time, (a) the Permitted Holders shall cease
to own (directly or indirectly), or to have the power to vote or direct the
voting of, directly or indirectly, Capital Stock of Holdings representing more
than 35% of the voting power of the total outstanding Capital Stock of Holdings;
(b)    any Person or “group” (within the meaning of Rules 13(d) and 14(d) under
the Exchange Act), other than one (1) or more Permitted Holders, is or becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that for purposes of this clause (b), such Person or group shall be
deemed to have “beneficial ownership” of all securities that such Person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of Capital Stock of
Holdings representing more than the total Capital Stock of Holdings then held by
the Permitted Holders (collectively);
(c)    Holdings shall cease to beneficially own, directly or indirectly, 100% on
a fully diluted basis of the economic and voting interests in the Capital Stock
of each Borrower, except as otherwise provided in Section 6.09; or
(d)    “change of control” (or similar event) shall occur in any document
pertaining to the Subordinated Credit Agreement, any Incremental Equivalent
Debt, any Permitted Pari Passu Secured Refinancing Debt, any Indebtedness
incurred pursuant to Section 6.01(u) and (x) or, in each case, any Permitted
Refinancing thereof and, in each case, is in an aggregate outstanding principal
amount in excess of $15,000,000.” and
(iii)    replacing the definition of “Permitted Acquisition” in its entirety
with the following:
““Permitted Acquisition” means any transaction or series of related transactions
by any Borrower or their respective Restricted Subsidiaries for (a) the direct
or indirect acquisition of all or substantially all of the property of any
Person, or of any line of business or division of any Person; (b) the
acquisition of at least a majority (including by merger or consolidation) of the
Capital Stock (other than director qualifying shares) of any Person that becomes
a Restricted Subsidiary of any Borrower after giving effect to such transaction;
or (c) a merger or consolidation or any other combination with any Person (so
long as a Credit Party, to the extent such Credit Party is a party to such
transaction, is the surviving entity); provided that each of the following
conditions shall be met or waived by the Requisite Lenders:
(i)
before and after giving Pro Forma Effect to the consummation of such
acquisition, no Default or Event of Default exists;

(ii)
immediately after giving effect to such transaction and to the incurrence of any
Indebtedness in connection therewith, Holdings shall be in compliance with the
Financial Covenant as of the most recent Test Period (assuming that such
transaction and all other Permitted Acquisitions consummated since the first day
of the relevant Test Period ending on or prior to the date of such transaction,
had occurred on the first day of such relevant Test Period);

(iii)
the business to be acquired has positive Consolidated Adjusted EBITDA
(calculated on a Pro Forma Basis) for the most recent 12-month period for which
financial statements are available (the “Positive EBITDA Condition”); provided
that the Positive EBITDA Condition shall not apply if either (x) the Total Net
Leverage Ratio, calculated on a Pro Forma Basis after giving effect to such
Permitted Acquisition and any incurrence of Indebtedness in connection
therewith, does not exceed 4.50:1.00 for the most recently ended Test Period or
(y) the aggregate Cash consideration (excluding such portion of the purchase
price consisting of Capital Stock of Holdings (or any direct or indirect parent
of Holdings) or contingent earn-out obligations) for all such Permitted
Acquisitions that do not satisfy the Positive EBITDA Condition shall not exceed
the greater of (1) $20,000,000 and (2) 25% of Consolidated Adjusted EBITDA
determined at the time of the consummation of such Permitted Acquisition
(calculated on a Pro Forma Basis) as of the last day of the most recently ended
Test Period;

(iv)
such acquisition is consensual (not “hostile”) and has been approved by the
board of directors (or equivalent governing body) of the Person to be acquired;

(v)
no later than three (3) Business Days prior to the proposed closing date of such
acquisition the Borrower Representative, (A) shall have delivered to the
Administrative Agent promptly upon the finalization thereof copies of
substantially final Permitted Acquisition Documents, and (B) in respect of any
Permitted Acquisition involving aggregate Cash consideration (excluding such
portion of the purchase price consisting of Capital Stock of Holdings (or any
direct or indirect parent of Holdings) or contingent earn-out obligations) in
excess of the greater of (1) $5,000,000 and (2) 7% of Consolidated Adjusted
EBITDA (calculated on a Pro Forma Basis) for the most recently ended Test
Period, shall have delivered to, or made available for inspection by, the
Administrative Agent substantially complete Permitted Acquisition Diligence
Information;

(vi)
any such newly created or directly acquired Restricted Subsidiary (or assets
acquired by a Borrower or any Restricted Subsidiary) shall either (y) to the
extent required by Section 5.10, become a Credit Party (or Collateral) and
comply with the requirements of Section 5.10 or (z) if such Restricted
Subsidiary does not become a Credit Party (or its assets do not become
Collateral) and comply with the requirements of Section 5.10, the aggregate
purchase price paid in connection with such purchase or acquisition and all
other such purchases or acquisitions described in this clause (z), together with
Investments pursuant to Section 6.07(d)(iii), shall not exceed the greater of
(1) $20,000,000 and (2) 50.0% of Consolidated Adjusted EBITDA determined at the
time of the consummation of such Permitted Acquisition (calculated on a Pro
Forma Basis) as of the last day of the most recently ended Test Period; and

(vii)
any such newly acquired Restricted Subsidiary’s line of business or property
shall comply with the requirements of Section 6.13.

For purposes of greater certainty, (i) the purchase by any Credit Party of
portfolios of Merchant Accounts shall be included as an acquisition subject to
the requirements of the immediately preceding sentence and (ii) with respect to
any Limited Condition Transaction that the Borrowers intend to use the proceeds
of any Delayed Draw Term Loan to fund, (x) the conditions set forth in clauses
(i) (other than with respect to the condition that no Default or Event of
Default under Section 8.01(a), (f) or (g) has occurred and is continuing which
shall be tested on the date of consummation of such Limited Condition
Transaction) and (ii) shall be tested on the applicable LCT Test Date pursuant
to Section 1.08(f) and (y) with respect to clause (vi), the extent that any
security interest in any Collateral is not or cannot be provided and/or
perfected (if applicable) on the date of consummation of any Limited Condition
Transaction (other than (a) any security interest in any Collateral which may be
perfected (if applicable) by (I) the filing of a financing statement under the
UCC or (II) the delivery to the Collateral Agent (or its designee) of
certificated equity interests with respect to certificated securities (and
related stock powers or other similar transfer instruments) and (b) delivery of
intellectual property security agreements to be filed in the United States
Patent and Trademark Office or the United States Copyright Office) after your
use of commercially reasonable efforts to do so without undue burden or expense,
then the perfection of a security interest in such Collateral shall not
constitute a condition precedent to the funding of the Delayed Draw Term Loan,
but instead shall be required to be delivered and/or perfected pursuant to the
arrangements and timing provisions set forth in Section 5.10 (or such later date
as may be reasonably agreed between the Administrative Agent and the
Borrowers).”
(iv)    replacing the definition of “Permitted Stock Issuances” in its entirety
with the following:
“Permitted Stock Issuances” means any sale, transfer, issuance or other
disposition of any Capital Stock by Holdings (or any direct or indirect parent
of Holdings) or any Restricted Subsidiary in accordance with its Organizational
Documents, other than Disqualified Capital Stock, in each case, to the extent
not resulting in a Change of Control.”.
(c)    Section 6.05(a) of the Credit Agreement is hereby amended by replacing
clauses (iv) and (v) thereof in their entirety as follows:
“(iv) each Borrower and its Restricted Subsidiaries may make Restricted Payments
to Holdings (or any direct or indirect parent of Holdings) (1) to the extent
necessary to permit Holdings (or any direct or indirect parent of Holdings) to
pay reasonable and customary general administrative costs and expenses and
out-of-pocket legal, accounting and filing and other general corporate overhead
costs of Holdings (or any direct or indirect parent of Holdings) (including,
without limitation, reasonable and customary salaries and benefits of officers
and employees of Holdings (or any direct or indirect parent of Holdings)) and to
pay franchise taxes and other fees required to maintain its organizational
existence of Holdings or any direct or indirect parent of Holdings actually
incurred by Holdings or such direct or indirect parent of Holdings, which are
reasonable and customary and incurred in the ordinary course of business and
attributable to the ownership or operations of the Borrowers and its Restricted
Subsidiaries (and Unrestricted Subsidiaries, to the extent (x) of Cash received
from the applicable Unrestricted Subsidiary for payment thereof by Holdings (or
any direct or indirect parent of Holdings) or any Restricted Subsidiary or (y)
the applicable payment is treated by Holdings or its applicable Restricted
Subsidiary as an Investment in such Unrestricted Subsidiary and is permitted
under Section 6.07), (2) to the extent necessary to permit Holdings (or any
direct or indirect parent of Holdings), without duplication of any Permitted Tax
Payments, to discharge the consolidated tax liabilities of Holdings (or any
direct or indirect parent of Holdings) and its Subsidiaries when and as due, to
the extent such liabilities are attributable to the income of Holdings (or any
direct or indirect parent of Holdings) and its Restricted Subsidiaries (and
Unrestricted Subsidiaries, to the extent of Cash received from the applicable
Unrestricted Subsidiary for payment of its share of such tax liability by any
Borrower or any Restricted Subsidiary), (3) so long as no Default or Event of
Default shall have occurred and be continuing or would immediately thereafter
result therefrom, to the extent necessary to permit Holdings (or any direct or
indirect parent of Holdings) to pay directors’ fees (other than pursuant to the
TCP Director Agreement), expenses and any reasonable and customary
indemnification claims made by directors or officers of Holdings (or any direct
or indirect parent of Holdings) attributable to the ownership or operations of
the Borrowers and its Restricted Subsidiaries, in each case, so long as Holdings
(or any direct or indirect parent of Holdings) applies the amount of any such
Restricted Payment for such purpose (but, in each case, excluding, for the
avoidance of doubt, the portion of any such amount, if any, that is attributable
to the ownership or operations of any Subsidiary of Holdings (or any direct or
indirect parent of Holdings) other than the Borrowers and/or their respective
Subsidiaries) and (4) to the extent necessary to permit Holdings (or any direct
or indirect parent of Holdings) to make payments permitted pursuant to Sections
6.12(h) and (i);
(v)    so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, any Borrower and its Restricted Subsidiaries may make
Restricted Payments or otherwise transfer funds to Holdings (or any direct or
indirect parent of Holdings) utilized for the repurchase, redemption or other
acquisition or retirement for value of any Capital Stock of Holdings (or any
direct or indirect parent of Holdings) held by any current or former officer,
director, employee or consultant of Holdings (or any direct or indirect parent
of Holdings), such Borrower or any of its Restricted Subsidiaries, or his or her
estate, spouse, former spouse, family member or Affiliate of the foregoing (or
for the payment of principal or interest on any Indebtedness issued in
connection with such repurchase, redemption or other acquisition) in each case,
pursuant to any equity subscription agreement, stock option agreement,
shareholders’ agreement or other agreement or benefit plan of any kind; provided
that the aggregate price paid for all such repurchased, redeemed, acquired or
retired Capital Stock in any Fiscal Year may not exceed the greater of (x)
$6,000,000 and (y) 12.5% of Consolidated Adjusted EBITDA determined at the time
of incurrence of such repurchase, redemption, acquisition or retirement of
Capital Stock (calculated on a Pro Forma Basis) as of the last day of the most
recently ended Test Period;”.
(d)    Section 6.07 of the Credit Agreement is hereby amended by replacing
clause (s) thereof in its entirety as follows:
“(s)    additional Investments may be made from time to time to the extent made
with proceeds of Permitted Stock Issuances of Holdings (or any direct or
indirect parent of Holdings), which proceeds or Investments in turn are
contributed (as common equity) to a Borrower;”.
(e)    Section 6.08 of the Credit Agreement is hereby amended by replacing
clause (a)(ii) thereof in its entirety as follows:
“(ii)    Notwithstanding anything herein to the contrary, to the extent that (a)
the then outstanding principal amount of Indebtedness under the Subordinated
Credit Agreement is converted into (or exchanged for) Capital Stock (other than
Disqualified Capital Stock) of Holdings (or any direct or indirect parent of
Holdings), any Borrower and/or any Restricted Subsidiary and/or (b) the
Subordinated Term Loans are repaid or prepaid, in full, in cash (other than in
connection with a Permitted Refinancing thereof), then, in either case, the
levels for the Financial Covenant set forth in the table above shall be revised
to (1) take into account the aggregate principal amount of Consolidated Total
Debt outstanding on the date of such payment, exchange or conversion (after
giving effect to such prepayment, exchange and/or conversion) and (2) reflect a
cushion to Consolidated Adjusted EBITDA similar to the cushion then in effect
immediately prior to such prepayment, exchange and/or conversion with respect to
the levels set forth in clause (i) above on the date of such prepayment,
exchange and/or conversion. Borrower Representative and Administrative Agent may
effect the provisions of this Section 6.08(a)(ii), without the consent of any
other Credit Party, Agent or Lender, with such amendments to this Agreement and
the other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of Administrative Agent and the Borrower Representative. This Section
6.08(a)(ii) shall supersede any provisions in Section 10.05 to the contrary.”
(f)    Section 6.08 of the Credit Agreement is hereby amended by replacing
clause (b) thereof in its entirety as follows:
“(b)    Equity Cure Right. Notwithstanding anything to the contrary contained in
Section 8.01, solely for the purpose of determining whether an Event of Default
has occurred under the Total Net Leverage Ratio set forth in Section 6.08(a)(i)
(as may be modified by Section 6.08(a)(ii)) as of the last day of any Fiscal
Quarter, for the period commencing after the last day of the applicable Fiscal
Quarter until the tenth (10) Business Day after the date on which financial
statements for such Fiscal Quarter are required to be delivered pursuant to
Section 5.01(b) (or in the case of the fourth Fiscal Quarter, the financial
statements delivered pursuant to Section 5.01(c)) (the “Cure Deadline”),
Holdings (or any direct or indirect parent of Holdings) shall have the right to
contribute Cash proceeds from a Permitted Stock Issuance to the capital of the
Borrowers prior to the Cure Deadline and apply the amount of the proceeds so
contributed to increase Consolidated Adjusted EBITDA for such Fiscal Quarter
solely for the purposes of determining compliance with such Financial Covenant
at the end of such Fiscal Quarter and any subsequent period that includes such
Fiscal Quarter (any such equity contribution so included in the calculation of
Consolidated Adjusted EBITDA, a “Specified Equity Contribution”); provided that
(a) the Specified Equity Contribution is actually received by a Borrower after
the last day of the applicable Fiscal Quarter and no later than the Cure
Deadline, (b) in each consecutive four (4) Fiscal Quarter period there will be
at least two (2) consecutive Fiscal Quarters in which no Specified Equity
Contribution is made, (c) the amount of any Specified Equity Contribution will
be no greater than the amount required to cause Holdings to be in compliance
with the Financial Covenant, (d) all Specified Equity Contributions will be
disregarded for purposes of the calculation of Consolidated Adjusted EBITDA for
all other purposes, including calculating basket levels, financial ratio based
conditions, pricing and other items governed by reference to Consolidated
Adjusted EBITDA, (e) there shall be no more than five (5) Specified Equity
Contributions made in the aggregate after the Closing Date and (f) any Specified
Equity Contribution shall be required to be applied in accordance with Section
2.14(b) to prepay any then outstanding principal amount of Term Loans; provided,
that any Loans so prepaid shall be deemed outstanding for purposes of
determining compliance with the Financial Covenant for the current Fiscal
Quarter and the next three (3) Fiscal Quarters thereafter, and the cash proceeds
from such Specified Equity Contribution shall not be included for cash netting
purposes in the determination of Consolidated Total Debt or any financial ratio.
Upon the making of any Specified Equity Contribution in accordance with the
previous sentence, the Financial Covenant shall be recalculated giving effect to
the following adjustments on a Pro Forma Basis: (A) Consolidated Adjusted EBITDA
for such Fiscal Quarter shall be increased with respect to such applicable
Fiscal Quarter (solely for the purposes of determining compliance with such
covenants at the end of such Fiscal Quarter and any subsequent period that
includes such Fiscal Quarter), by an amount equal to the Specified Equity
Contribution; and (B) if, after giving effect to the foregoing recalculations,
Holdings shall then be in compliance with the requirements of the Financial
Covenant, Holdings shall be deemed to have satisfied the requirements of the
Financial Covenant as of the relevant date of determination with the same effect
as though there had been no failure to comply therewith at such date, and the
applicable breach or default of the Financial Covenant that had occurred shall
be deemed cured for purposes of this Agreement. Notwithstanding anything herein
to the contrary, upon receipt by Administrative Agent of a notice from the
Borrower Representative prior to the Cure Deadline of its intent to cure such
Event of Default (“Notice of Intent to Cure”), through the Cure Deadline (i) no
Default or Event of Default shall be deemed to have occurred on the basis of any
failure to comply with the Financial Covenant unless such failure is not cured
pursuant to the Notice of Intent to Cure on or prior to the Cure Deadline and
(ii) no Borrower shall be permitted to borrow Revolving Loans or Swing Line
Loans and new Letters of Credit shall not be issued unless and until the
Specified Equity Contribution is made or all existing Events of Default are
waived or cured or otherwise agreed by the Requisite Revolving Credit Lenders.
No Specified Equity Contribution shall have been previously applied to (i)
increase Available Amount, (ii) make any Consolidated Capital Expenditures or
(iii) make an Investment pursuant to Section 6.07(m) or (s).”.
(g)    Section 10.06 of the Credit Agreement is hereby amended by replacing
clause (i)(ii) thereof in its entirety as follows:
“(ii)    Notwithstanding anything to the contrary herein, each Affiliated
Lender, in its capacity as a Term Lender, in its sole and absolute discretion,
may make one or more capital contributions or assignments of Term Loans that it
acquires in accordance with this Section 10.06(ii) or otherwise directly or
indirectly to Holdings or any Borrower solely in exchange for Permitted Stock
Issuances of Holdings (or any direct or indirect parent of Holdings) upon
written notice to Administrative Agent. Immediately upon Holdings’ or any
Borrower’s acquisition of Term Loans from an Affiliated Lender, such Term Loans
and all rights and obligations as a Lender related thereto shall for all
purposes (including under this Agreement, the other Credit Documents and
otherwise) be deemed to be irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect and neither any Borrower nor
Holdings shall obtain or otherwise have any rights as a Lender hereunder or
under the other Credit Documents by virtue of such capital contribution or
assignment; provided that, upon such prepayment, termination, extinguishment and
cancellation, the aggregate outstanding principal amount of the relevant Class
of Term Loans shall be deemed reduced, as of the date of such contribution, by
the full par value of the aggregate principal amount of Term Loans so
contributed and cancelled, and each principal repayment installment with respect
to such Class of Term Loans pursuant to Section 2.11 shall be reduced on a pro
rata basis by the full par value of the aggregate principal amount of any
applicable Term Loans so contributed and cancelled.”.
SECTION 3.    REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT. On and after the
Fifth Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or text of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Fifth Amendment. On and after the effectiveness of this Fifth Amendment,
this Fifth Amendment shall for all purposes constitute a “Credit Document” under
and as defined in the Credit Agreement and the other Credit Documents.
SECTION 4.    REPRESENTATIONS & WARRANTIES; ACKNOWLEDGMENTS. In order to induce
each Requisite Lender and the Administrative Agent to enter into this Fifth
Amendment, each Credit Party hereby:
(a)    represents and warrants to each Requisite Lender and the Administrative
Agent on and as of the Fifth Amendment Effective Date, that:
(i)
each Credit Party party hereto has all requisite power and authority to execute,
deliver and perform its obligations under this Fifth Amendment and the Credit
Agreement (as amended by the Fifth Amendment), in each case, to which it is a
party and to carry out the transactions contemplated thereby;

(ii)
the execution, delivery and performance of this Fifth Amendment has been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto;

(iii)
this Fifth Amendment has been duly executed and delivered by each Credit Party
that is a party thereto and is the legally valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability; and

(iv)
each of the representations and warranties set forth in the Credit Agreement and
in the other Credit Documents is true and correct in all material respects on
and as of the Fifth Amendment Effective Date with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided, however,
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates;

(b)    acknowledges and agrees for the benefit of each Lender and the
Administrative Agent on and as of the Fifth Amendment Effective Date, that:
(i)
no right of offset, recoupment, defense, counterclaim, claim, cause of action or
objection exists in favor of such Credit Party against the Administrative Agent
or Lender arising out of or with respect to (x) the Obligations, this Fifth
Amendment or the other Credit Documents, (y) any other documents now or
heretofore evidencing, securing or in any way relating to the foregoing, or (z)
the administration or funding of the Loans; and

(ii)
(x) the Administrative Agent’s and the Lender’s agreement to make the amendments
contained herein does not and shall not create (nor shall any Credit Party rely
upon the existence of or claim or assert that there exists) any obligation of
the Administrative Agent or any Lender to consider or agree to any further
waiver, consent or amendment with respect to any Credit Document, and (y) in the
event that the Administrative Agent or any Lender subsequently agrees to
consider any further waiver, consent or amendment with respect to any Credit
Document, neither this Fifth Amendment nor any other conduct of the
Administrative Agent or any Lender shall be of any force and effect on the
Administrative Agent’s or any Lender’s consideration or decision with respect
thereto.

SECTION 5.    CONDITIONS PRECEDENT. This Fifth Amendment shall become effective
as of the first date (the “Fifth Amendment Effective Date”) when each of the
conditions set forth in this Section 5 shall have been satisfied:
(i)
The Administrative Agent shall have received a duly authorized, executed and
delivered counterpart of the signature page to this Fifth Amendment (whether the
same or different counterparts) from each Credit Party named on the signature
pages hereto, the Administrative Agent and the Requisite Lenders.

(ii)
The Administrative Agent shall have received a certificate of the Borrower
Representative, dated as of the Fifth Amendment Effective Date, executed by a
Senior Officer of the Borrower Representative certifying that the conditions set
forth in this Section 5 have been satisfied.

(iii)
The Administrative Agent shall have received a copy of the amendment to the
Subordinated Credit Agreement (the “Subordinated Credit Agreement Amendment”),
in form and substance reasonably satisfactory to the Administrative Agent.

(iv)
The effectiveness of the Subordinated Credit Agreement Amendment shall have
occurred or shall occur concurrently with the Fifth Amendment Effective Date.

(v)
Both immediately before and after giving effect to this Fifth Amendment, (a) no
Default or Event of Default shall have occurred or be continuing or result
therefrom and (b) the representations and warranties contained in Section 4 of
this Fifth Amendment shall be true and correct.

(vi)
Contemporaneous with the Fifth Amendment Effective Date, all fees and other
amounts due and payable to them on or prior to the Fifth Amendment Effective
Date, and to the extent invoiced, reimbursement or payment of all reasonable and
documented out-of-pocket fees and expenses (including the reasonable and
documented legal fees and expenses of White & Case LLP, counsel to
Administrative Agent) required to be reimbursed or paid by the Borrowers under
this Fifth Amendment and the Credit Agreement; provided that an invoice for all
such fees shall be received by the Borrower Representative at least one (1)
Business Day prior to the Fifth Amendment Effective Date.

SECTION 6.    REAFFIRMATION.
(a)    To induce the Lenders party hereto and Administrative Agent to enter into
this Fifth Amendment, each of the Credit Parties hereby acknowledges and
reaffirms its obligations under each Credit Document to which it is a party,
including, without limitation, any grant, pledge or collateral assignment of a
lien or security interest, as applicable, contained therein, in each case, as
amended, restated, supplemented or otherwise modified prior to or as of the date
hereof. Each Borrower acknowledges and agrees that each of the Credit Documents
to which it is a party or otherwise bound shall continue in full force and
effect, that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of this
Fifth Amendment.
(b)    In furtherance of the foregoing Section 6(a), each Credit Party, in its
capacity as a Guarantor under any Guaranty to which it is a party (in such
capacity, each a “Reaffirming Loan Guarantor”), reaffirms its guarantee of the
Guaranteed Obligations under the terms and conditions of such Guaranty and
agrees that such Guaranty remains in full force and effect to the extent set
forth in such Guaranty and after giving effect to this Fifth Amendment. Each
Reaffirming Loan Guarantor hereby confirms that it consents to the terms of this
Fifth Amendment and the Credit Agreement. Each Reaffirming Loan Guarantor hereby
(i) confirms that each Credit Document to which it is a party or is otherwise
bound will continue to guarantee to the fullest extent possible in accordance
with the Credit Documents, the payment and performance of the Guaranteed
Obligations, including, without limitation, the payment and performance of all
such applicable Guaranteed Obligations that are joint and several obligations of
each Guarantor now or hereafter existing; (ii) acknowledges and agrees that its
Guaranty and each of the Credit Documents to which it is a party or otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Fifth Amendment; and (iii)
acknowledges, agrees and warrants for the benefit of the Administrative Agent,
the Collateral Agent and each Secured Party that there are no rights of set-off
or counterclaim, nor any defenses of any kind, whether legal, equitable or
otherwise, that would enable such Reaffirming Loan Guarantor to avoid or delay
timely performance of its obligations under the Credit Documents.
(c)    In furtherance of the foregoing Section 6(a), each of the Credit Parties
that is party to any Collateral Document, in its capacity as a Grantor (as
defined in such Collateral Document) under such Collateral Document (in such
capacity, each a “Reaffirming Grantor”), hereby acknowledges that it has
reviewed and consents to the terms and conditions of this Fifth Amendment and
the transactions contemplated hereby. In addition, each Reaffirming Grantor
reaffirms the security interests granted by such Reaffirming Grantor under the
terms and conditions of the Security Agreement and each other Credit Document
(in each case, to the extent a party thereto) to secure the Obligations and
agrees that such security interests remain in full force and effect. Each
Reaffirming Grantor hereby (i) confirms that each Collateral Document to which
it is a party or is otherwise bound and all Collateral encumbered thereby will
continue to secure, to the fullest extent possible in accordance with the
Collateral Documents, the payment and performance of the Obligations, as the
case may be, including, without limitation, the payment and performance of all
such applicable Obligations that are joint and several obligations of each
Guarantor and Grantor now or hereafter existing, (ii) confirms its respective
grant to the Collateral Agent for the benefit of the Secured Parties of the
security interest in and continuing Lien on all of such Grantor’s right, title
and interest in, to and under all Collateral, in each case, whether now owned or
existing or hereafter acquired or arising and wherever located, as collateral
security for the prompt and complete payment and performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, of all applicable Obligations (including all such
Obligations as amended, reaffirmed and/or increased pursuant to this Fifth
Amendment), subject to the terms contained in the applicable Credit Documents,
and (iii) confirms its respective pledges, grants of security interests and
other obligations, as applicable, under and subject to the terms of each of the
Collateral Documents to which it is a party.
(d)    Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Fifth Amendment, such Guarantor is
not required by the terms of the Credit Agreement or any other Credit Document
to consent to this Fifth Amendment and (ii) nothing in the Credit Agreement,
this Fifth Amendment or any other Credit Document shall be deemed to require the
consent of such Guarantor to any future amendment, consent or waiver of the
terms of the Credit Agreement.
SECTION 7.    MISCELLANEOUS PROVISIONS.
(a)    Ratification. This Fifth Amendment is limited to the matters specified
herein and shall not constitute a modification, acceptance or waiver of any
other provision of the Credit Agreement or any other Credit Document. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or any other Credit Document
or instruments securing the same, which shall remain in full force and effect as
modified hereby or by instruments executed concurrently herewith.
(b)    Governing Law; Submission to Jurisdiction, Etc. This Fifth Amendment
shall be governed by, and construed in accordance with, the law of the State of
New York. Sections 10.15 and 10.16 of the Credit Agreement are incorporated by
reference herein as if such Sections appeared herein, mutatis mutandis.
(c)    Severability. Section 10.11 of the Credit Agreement is incorporated by
reference herein as if such Section appeared herein, mutatis mutandis.
(d)    Counterparts; Headings. This Fifth Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier,
.pdf or other electronic imaging means of an executed counterpart of a signature
page to this Fifth Amendment shall be effective as delivery of an original
executed counterpart of this Fifth Amendment. The Administrative Agent may also
require that signatures delivered by telecopier, .pdf or other electronic
imaging means be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
this Fifth Amendment or signature delivered by telecopier, .pdf or other
electronic imaging means. Section headings herein are included for convenience
of reference only and shall not affect the interpretation of this Fifth
Amendment.
(e)    Costs and Expenses. The Borrowers hereby agree to pay and reimburse the
Administrative Agent and the Lead Arranger for their respective reasonable and
documented out-of-pocket expenses in connection with the negotiation,
preparation, syndication and execution and delivery of this Fifth Amendment,
including without limitation, the reasonable fees, charges and disbursements of
one counsel for the Administrative Agent and the Lead Arranger, all in
accordance with Section 10.02 of the Credit Agreement.
[Remainder of page intentionally blank]



IN WITNESS WHEREOF, the parties hereto have executed a d delivered this Fifth
Amendment as of the date first above written.
 
PIPELINE CYNERGY HOLDINGS, LLC, as a Borrower
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
Name:
Thomas C. Priore
 
Title:
Chairman & CEO
 
 
 
PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, as a Borrower
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
Name:
Thomas C. Priore
 
Title:
Chairman & CEO
 
 
 
PRIORITY PAYMENT SYSTEM HOLDINGS, as a Borrower
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
Name:
Thomas C. Priore
 
Title:
Chairman & CEO
 
 
 
PRIORITY HOLDINGS, LLC, as Holdings and a Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
 
Name:
Thomas C. Priore
 
 
Title:
Chairman & CEO
 
 
 
 
 
PRIORITY PAYMENT SYSTEMS LLC, as a Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
 
Name:
Thomas C. Priore
 
 
Title:
Chairman & CEO
 
 
 
 
FINCOR SYSTEMS, LLC, as a Guarantor
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
Name:
Thomas C. Priore
 
Title:
Chairman & CEO
 
 
 
PIPELINE CYNERGY INC., as a Guarantor
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
Name:
Thomas C. Priore
 
Title:
Chairman & CEO
 
 
 
CYNERGY HOLDINGS, LLC, as a Guarantor
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
Name:
Thomas C. Priore
 
Title:
Chairman & CEO
 
 
 
CYNERGY DATA, LLC, as a Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
 
Name:
Thomas C. Priore
 
 
Title:
Chairman & CEO
 
 
 
 
 
PRIORITY PAYMENT EXPRESS SYSTEMS LLC, as a Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
 
Name:
Thomas C. Priore
 
 
Title:
Chairman & CEO
 
 
 
 
 
ROSCO ALPHA DELTA, LLC, as a Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
 
Name:
Thomas C. Priore
 
 
Title:
Chairman & CEO
 
 
 
 
 
PRIORITY REAL ESTATE TECHNOLOGY, LLC, as a Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
 
Name:
Thomas C. Priore
 
 
Title:
Chairman & CEO
 
 
 
 
 
PRIORITY INTEGRATED PARTNER HOLDINGS, LLC, as a Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
 
Name:
Thomas C. Priore
 
 
Title:
Chairman & CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
PRIORITY PAYRIGHT HEALTH SOLUTIONS, LLC, as a Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Thomas C. Priore
 
 
Name:
Thomas C. Priore
 
 
Title:
Chairman & CEO
 






 
SUNTRUST BANK, as the Administrative Agent and a Lender
 
 
 
 
 
By:
/s/ Locksley Randle
 
Name:
Locksley Randle
 
Title:
Vice President






 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT



IVY HILL MIDDLE MARKET CREDIT FUND IV, LTD.
 
By: Ivy Hill Asset Management, L.P., as Portfolio Manager
 
 
 
 
 
By:
/s/ Kevin Braddish
 
Name:
Kevin Braddish
 
Title:
Authorized Signatory
 
 
 
IVY HILL MIDDLE MARKET CREDIT FUND V, LTD.
 
By: Ivy Hill Asset Management, L.P., as Asset Manager
 
 
 
 
 
By:
/s/ Kevin Braddish
 
Name:
Kevin Braddish
 
Title:
Authorized Signatory
 
 
 
IVY HILL MIDDLE MARKET CREDIT FUND VII, LTD.
 
By: Ivy Hill Asset Management, L.P., as Collateral Manager
 
 
 
 
 
By:
/s/ Kevin Braddish
 
Name:
Kevin Braddish
 
Title:
Authorized Signatory
 
 
 
IVY HILL MIDDLE MARKET CREDIT FUND VIII, LTD.
 
By: Ivy Hill Asset Management, L.P., as Asset Manager
 
 
 
 
 
By:
/s/ Kevin Braddish
 
Name:
Kevin Braddish
 
Title:
Authorized Signatory
 
IVY HILL MIDDLE MARKET CREDIT FUND IX, LTD.
 
By: Ivy Hill Asset Management, L.P., as Asset Manager
 
 
 
 
 
By:
/s/ Kevin Braddish
 
Name:
Kevin Braddish
 
Title:
Authorized Signatory
 
 
 
IVY HILL MIDDLE MARKET CREDIT FUND X, LTD.
 
By: Ivy Hill Asset Management, L.P., as Asset Manager
 
 
 
 
 
By:
/s/ Kevin Braddish
 
Name:
Kevin Braddish
 
Title:
Authorized Signatory
 
 
 
IVY HILL MIDDLE MARKET CREDIT FUND XII, LTD.
 
By: Ivy Hill Asset Management, L.P., as Asset Manager
 
 
 
 
 
By:
/s/ Kevin Braddish
 
Name:
Kevin Braddish
 
Title:
Authorized Signatory
 
 
 
IVY HILL MIDDLE MARKET CREDIT FUND XIV, LTD.
 
By: Ivy Hill Asset Management, L.P., as Asset Manager
 
 
 
 
 
By:
/s/ Kevin Braddish
 
Name:
Kevin Braddish
 
Title:
Authorized Signatory
 



CHUBB


FEDERAL INSURANCE COMPANY
 
By: Ivy Hill Asset Management, L.P., as investment manager
 
 
 
 
 
By:
/s/ Kevin Braddish
 
Name:
Kevin Braddish
 
Title:
Authorized Signatory
 





PDS


PRIVATE DEBT STRATEGIES FUND III, L.P.
 
By: Ivy Hill Asset Management, L.P., as Manager
 
 
 
 
 
By:
/s/ Kevin Braddish
 
Name:
Kevin Braddish
 
Title:
Authorized Signatory
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
Citizens Bank, N.A., as a Lender
 
 
 
 
 
By:
/s/ Andrew J. Meara
 
Name:
Andrew J. Meara
 
Title:
Senior Vice President
 
 







 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
Venture 31 CLO, Limited,
as a Lender
By: its investment advisor
MJX Venture Management III LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 







 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
Venture 32 CLO, Limited,
as a Lender
By: its investment advisor
MJX Asset Management LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
Venture 35 CLO, Limited,
as a Lender
By: its investment advisor
MJX Asset Management LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
Venture XVII CLO, Limited,
as a Lender
By: its investment advisor
MJX Asset Management LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
Venture XXVI CLO, Limited,
as a Lender
By: its investment advisor
MJX Venture Management LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
Venture XXVII CLO, Limited,
as a Lender
By: its investment advisor
MJX Venture Management II LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
VENTURE XXV CLO, LIMITED,
as a Lender
By: its Investment Advisor 
MJX Asset Management LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
VENTURE XIII CLO, Limited,
as a Lender
By: its Investment Advisor
MJX Venture Management LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
VENTURE XIV CLO, Limited,
as a Lender
By: its investment advisor
MJX Venture Management LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
VENTURE XIX CLO, Limited,
as a Lender
By: its investment advisor
MJX Asset Management LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 







 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
VENTURE XV CLO, Limited,
as a Lender
By: its investment advisor
MJX Asset Management LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 







 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
VENTURE XVI CLO, Limited,
as a Lender
By: its investment advisor
MJX Venture Management II LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 







 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
VENTURE XVIII CLO, Limited,
as a Lender
By: its investment advisor
MJX Venture Management II LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
VENTURE XX CLO, Limited,
as a Lender
By: its investment advisor
MJX Venture Management LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
VENTURE XXI CLO, Limited,
as a Lender
By: its investment advisor
MJX Venture Management LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
VENTURE XXIV CLO, Limited,
as a Lender
By: its investment advisor
MJX Asset Management LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
VENTURE XXVIII CLO, Limited,
as a Lender
By: its investment advisor
MJX Venture Management II LLC
 
 
 
 
 
By:
/s/ John Calaba
 
Name:
John Calaba
 
Title:
Managing Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
ALBANY FUNDING, LLC,
as a Lender
 
 
 
 
 
By:
/s/ Irfan Ahmed
 
Name:
IRFAN AHMED
 
Title:
Authorized Signatory
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 







 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
AG Diversified Income Master Fund, L.P.,
as a Lender
BY: Angelo, Gordon & Co., L.P., as Fund Advisor
 
 
 
 
 
By:
/s/ Chris Brescio
 
Name:
Chris Brescio
 
Title:
Director of Trading
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
AG Diversified Income Master Plus, L.P.,
as a Lender
By: AG Diversified Income Plus GP, LLC, its General Partner
By: Angelo, Gordon & Co., L.P., its Manager
 
 
 
 
 
By:
/s/ Chris Brescio
 
Name:
Chris Brescio
 
Title:
Director of Trading
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
AG Global Debt Strategy Partners, L.P.,
as a Lender
BY: Angelo, Gordon & Co., L.P., its Advisor
 
 
 
 
 
By:
/s/ Chris Brescio
 
Name:
Chris Brescio
 
Title:
Director of Trading
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
James River Insurance Company,
as a Lender
BY: Angelo, Gordon & Co., L.P., as Investment Manager
 
 
 
 
 
By:
/s/ Chris Brescio
 
Name:
Chris Brescio
 
Title:
Director of Trading
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
JRG Reinsurance Company, Ltd.,
as a Lender
BY: Angelo, Gordon & Co., L.P., as Investment Manager
 
 
 
 
 
By:
/s/ Chris Brescio
 
Name:
Chris Brescio
 
Title:
Director of Trading
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
Kaiser Foundation Health Plan, Inc., as named fiduciary of the Kaiser Permanente
Group Trust,
as a Lender
By: Angelo, Gordon & Co., L.P.,
As Investment Manager
 
 
 
 
 
By:
/s/ Chris Brescio
 
Name:
Chris Brescio
 
Title:
Director of Trading
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
Kaiser Foundation Hospitals,
as a Lender
By: Angelo, Gordon & Co., L.P., as Investment Manager
 
 
 
 
 
By:
/s/ Chris Brescio
 
Name:
Chris Brescio
 
Title:
Director of Trading
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
NORTHWOODS CAPITAL XI-B, LIMITED,
as a Lender
BY: Angelo, Gordon & Co., LP As Collateral Manager
 
 
 
 
 
By:
/s/ Chris Brescio
 
Name:
Chris Brescio
 
Title:
Director of Trading
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
Northwoods Capital XII-B, Limited,
as a Lender
BY: Angelo, Gordon & Co., LP As Collateral Manager
 
 
 
 
 
By:
/s/ Chris Brescio
 
Name:
Chris Brescio
 
Title:
Director of Trading
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
Northwoods Capital XIV-B, Limited,
as a Lender
BY: Angelo, Gordon & Co., LP
As Collateral Manager
 
 
 
 
 
By:
/s/ Chris Brescio
 
Name:
Chris Brescio
 
Title:
Director of Trading
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
Northwoods Capital XV, Limited,
as a Lender
By: Angelo, Gordon & Co., LP
As Collateral Manager
 
 
 
 
 
By:
/s/ Chris Brescio
 
Name:
Chris Brescio
 
Title:
Director of Trading
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
ASF1 Loan Funding LLC,
as a Lender
By: Citibank, N.A.,
 
 
 
 
 
By:
/s/ Lauri Pool
 
Name:
Lauri Pool
 
Title:
Associate Director
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
[Apollo Trading LLC], as a Lender
 
 
 
 
 
By:
/s/ Cassie Goodnight
 
Name:
Cassie Goodnight
 
Title:
Authorized Signatory





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
Bronco Trading, LLC,
as a Lender
 
 
 
 
 
By:
/s/ Connie Bailey-Blake
 
Name:
Connie Bailey-Blake
 
Title:
Vice President
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
 
 
 
ABPCI Direct Lending Fund CLO I Ltd
By: AB Private Credit Investors LLC,
Its Collateral Manager
 
 
 
 
 
By:
/s/ Kevin Alexander
 
Name:
Kevin Alexander
 
Title:
Managing Director
 
 
 
ABPCI Direct Lending Fund CLO II Ltd
By: AB Private Credit Investors LLC,
Its Collateral Manager
 
 
 
 
 
By:
/s/ Kevin Alexander
 
Name:
Kevin Alexander
 
Title:
Managing Director
 
 
 
ABPCI Direct Lending Fund CLO IV Ltd
By: AB Private Credit Investors LLC,
Its Collateral Manager
 
 
 
 
 
By:
/s/ Kevin Alexander
 
Name:
Kevin Alexander
 
Title:
Managing Director
 
 









 
ABPCI Direct Lending Funding III LLC
By: AB Private Credit Investors LLC,
Its Collateral Manager
 
 
 
 
 
By:
/s/ Kevin Alexander
 
Name:
Kevin Alexander
 
Title:
Managing Director
 
 
 
ABPCI Direct Lending Funding IV LLC
By: AB Private Credit Investors LLC,
Its Collateral Manager
 
 
 
 
 
By:
/s/ Kevin Alexander
 
Name:
Kevin Alexander
 
Title:
Managing Director
 
 
 
ADDINGTON SQUARE FUNDING I, L.P., as a Lender
By: AB Private Credit Investors LLC, its Advisor
 
 
 
 
 
By:
/s/ Kevin Alexander
 
Name:
Kevin Alexander
 
Title:
Managing Director
 
 
 
ADDINGTON SQUARE FUNDING II, L.P., as a Lender
By: AB Private Credit Investors LLC, its Advisor
 
 
 
 
 
By:
/s/ Kevin Alexander
 
Name:
Kevin Alexander
 
Title:
Managing Director
 
 
 
AXA Equitable Life Insurance Company
 
 
 
 
 
By:
/s/ Kevin Alexander
 
Name:
Kevin Alexander
 
Title:
Investment Officer
 
 





 
SIGNATURE PAGE TO THE FIFTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIFTH WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS
LLC, AS HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH
LENDER PARTY THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT



 
BARINGS MIDDLE MARKET CLO LTD. 2017-I, as a Lender
By: Barings LLC, as Collateral Manager
 
 
 
 
 
By:
/s/ Scott Chappell
 
Name:
Scott Chappell
 
Title:
Managing Director
 
 
 
BARINGS MIDDLE MARKET CLO LTD. 2018-I, as a Lender
By: Barings LLC, as Collateral Manager
 
 
 
 
 
By:
/s/ Scott Chappell
 
Name:
Scott Chappell
 
Title:
Managing Director
 
 
 
NAPLF (CAYMAN) SENIOR FUNDING I LLC,
as a Lender
By: Barings LLC, as Servicer
 
 
 
 
 
By:
/s/ Scott Chappell
 
Name:
Scott Chappell
 
Title:
Managing Director
 
 



 
NAPLF (CAYMAN)-A SENIOR FUNDING I LLC, as a Lender
By: Barings LLC, as Servicer
 
 
 
 
 
By:
/s/ Scott Chappell
 
Name:
Scott Chappell
 
Title:
Managing Director
 
 
 
NAPLF SENIOR FUNDING I LLC, as a Lender
By: Barings LLC, as Servicer
 
 
 
 
 
By:
/s/ Scott Chappell
 
Name:
Scott Chappell
 
Title:
Managing Director





 
 
 


